Title: To Thomas Jefferson from William Gordon, 17 February 1826
From: Gordon, William
To: Jefferson, Thomas


Dear sir

Friday 17th Feby 1826
I have the pleasure to inform You that the Bill in Your behalf was to-day ordered to be engrossed by a large majority.It is calculated by Your friends that it will pass tomorrow, by a decided majority—The objects of the application were not at first understood by many members, voting, against the leave to bring in the Bill, and I fear the Federalists were active in perverting them—I believe that few will now vote against the bill, except the Federal delegates of whom there are too many—Their opposition is more than compensated by the zeal & devotion of your friends, among whom I am proud to subscribe myself as your affectionate & devoted servtWM F Gordon